Title: John R. Phillips to Thomas Jefferson, 30 January 1818
From: Phillips, John R.
To: Jefferson, Thomas


                    
                        
                            DEAR SIR,
                            Madison Factory,  near Wilmington, State of Delaware.  Jany 30th 1818
                        
                        The establishment named in the address I have taken the liberty to call your attention to, was first put in operation by my Father and myself, at a very considerable expence, in the Summer of Eighteen hundred and twelve, and the business, (Woollen Cloth Manufacturing,) conducted under the firm of Robert & J. R. Phillips; from various combined causes, unfavourable in their operation to the Manufacturing Interest, (wherein much of our Capital was either lost or buried in improvements,) we were induced from motives of interest, in the Autumn of Eighteen hundred fifteen, to stop our Machinery; and were among the number of the  unfortunate, owing measurably to the choice of wool we undertook to manufacture, that of fine. For the want of competent skilful workmen at that early period of our Country’s attempts towards real Independency, the establishment since the latter period of date has been rented, and has, (particularly the present season,) done very considerable business, in the line of Manufacturing the Wool of others, or in other words, what is termed Country work, the line which from the scarcity of the circulating medium and curtailment of discounts, intended in future to be pursued, and for which the establishment is well calculated. Having entered into engagements with a gentleman lately arrived from Europe, a regular bred (Yorkshire) Dyer, and otherwise practical Woollen Cloth Manufacturer, I shall in March next, re-commence the business under the firm of Barber & Phillips, and have to solicit the favour of your patronage and support.
                        It may not be improper to notice in this place, that one just cause of complaint against too large a portion of the goods of American Manufacture, (that of being coloured in the Cloth,) will be obviated at this establishment, intending exclusively to colour in the Wool; neither can it be improper to state for your information, and the information of other gentlemen who may be pleased to honour us with their confidence, that Wool will be received by, and the goods in a finished state returned, to Messrs. Briscoe and Partridge, Merchants, Baltimore; and Mr. Henry Bennett, Elkton; for the accommodation of such as may be pleased to favour us by the waters of the Chesapeake; and Messrs. Thomas and Martin, Merchants, Philadelphia; Doctor Arthur Johns, Merchant, Dover; A. Pierce, Esquire, Smyrna; and Messrs. Dixon and Mountain, Merchants, Wilmington, by that of the Delaware.
                        We feel no hesitation unequivocally to assure you, Sir, that all orders will be attended to at the earliest possible date, and our goods finished with a view to the interest of our employers, and the credit of this establishment. Any communication you may be pleased to favour us with, directed to Barber & Phillips, Madison Factory, Newport, Delaware, will be thankfully received and promptly attended to.
                        
                            Very Respectfully, Yours, &c.
                            John R. Phillips.
                        
                    
                    
                        NB in writeing to the Sage of Monticello I must have leave to Complain, tho in the Issueing of a Number of those Circulars I have as yet only done So in two instancs, in a late letter to the editor of the Maryland Republican printd at Annopolis, I Could not Refrain from expressing my abhorance at a Sentiment I was able to discern two predominant that partiallity to foreigners & trimmers in politics & notice while my neighbours the duponts Could get what work they pleasd from the goverment & who already had drawn from the Treasury almost as much as is in it my applications are not noticed, in a letter to Some Merchants in philada after Stateing my Veiws in Regard to geting Some employment from goverment I could not avoid Stateing I have for Some time past been quarreling very much with what is termed Democracy to Constitute a Real patriott in these modern times only Requires a fellow Should have good lungs & the assurance of the Devil, if a foreigner or trimmer in politics So much the better these are pasports to office of either honor or emolument with either the States or General Goverment oh thou propituous providence Smile over men in my beloved country Shew us the Vortex into which we are plunging ourselves. Shew us the Godess we are worshiping is the Same mentioned by Brutis upon  another Occasion “oh Virtue I have heretofore worshiped thee as a Reallity but I now See thee only an empty-name” the injunction Given upon another Occasion & which is So applicable to politics in this our form of Goverment “I Say unto all watch” Seems to be altogather unatended to & I Much fear our fate will be that of  Greece &  Rome—but at a Much earlyer  period of our political existance
                        It would be a pleaseing Consideration were you Sir at Some leasure Moment to honor me with the names & places of Residance of Some of your More prominent Charectors, as may be interesting to me to address, at the Same time it might flatter the weaker man to be in possession of even your hand write: but in this I must frankly Confess that from the mode of Reasonable Reasoning  I have taught myself this would have but little affect Seperate from the Veneration I must always feel for your Charector
                    
                